           Case 2:08-cr-00324-JAM Document 88 Filed 11/20/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     JOHN ALLEN LEE
6
7                                 IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                   )   Case No. 2:08-CR-00324-JAM
10                                               )
                     Plaintiff,                  )   AMENDED STIPULATION TO CONTINUE
11                                               )   DISPOSITIONAL HEARING; ORDER
     vs.                                         )
12                                               )   Date: January 26, 2021
     JOHN ALLEN LEE,                             )   Time: 9:30 a.m.
13                                               )   Hon. John A. Mendez
                     Defendant.                  )
14                                               )
                                                 )
15
              The defendant, JOHN ALLEN LEE, by and through his attorney of record, Assistant
16
     Federal Defender Megan T. Hopkins, and the UNITED STATES, by and through its attorney of
17
     record, Mira Chernick, hereby stipulate that the dispositional hearing currently set for December
18
     1, 2020, at 9:30 a.m. be continued to January 26, 2021, at 9:30 a.m. before the Honorable John
19
     A. Mendez.
20
              Defense counsel requests the continuance in order to prepare for the dispositional
21
     hearing, including contacting Mr. Lee’s family members and preparing a treatment plan for the
22
     Court’s consideration. Defense counsel believes this brief continuance will allow sufficient time
23
     to adequately prepare and present Mr. Lee’s case for disposition of the supervised release
24
     violation. Mr. Lee will be prepared to proceed by video for disposition on January 26, 2021.
25
     ///
26
     ///
27
     ///
28

       Stipulation for Continuance; Order
       Case 2:08-cr-00324-JAM Document 88 Filed 11/20/20 Page 2 of 3


1            The proposed order for the requested continuance is attached to this request.
2
3                                                 Respectfully submitted,
4    DATED: November 19, 2020                     HEATHER E. WILLIAMS
5                                                 Federal Defender
6                                                 /s/ Megan T. Hopkins
7                                                 MEGAN T. HOPKINS
                                                  Assistant Federal Defender
8                                                 Attorney for JOHN ALLEN LEE

9
     DATED: November 19, 2020                     MCGREGOR SCOTT
10
11                                                United States Attorney

12                                                /s/ Mira Chernick
                                                  MIRA CHERNICK
13                                                Assistant United States Attorney
14                                                Attorney for the United States

15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation for Continuance; Order
       Case 2:08-cr-00324-JAM Document 88 Filed 11/20/20 Page 3 of 3


1                                                ORDER
2            GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT the
3    dispositional hearing in this matter be continued to January 26, 2021 at 9:30 a.m.
4
5    DATED: November 19, 2020                       /s/ John A. Mendez
6                                                   THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation for Continuance; Order
